UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 99-6885



LEROY JONES,

                                                   Plaintiff - Appellant,

          versus


DOCTOR JOHNSON; DOCTOR MICKEY; PAT CHAVIS;
PRENETTE O. DEESE,

                                                  Defendants - Appellees,

          and


NORTH CAROLINA DEPARTMENT OF CORRECTIONS; JOHN
DOE,

                                                               Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, District
Judge. (CA-98-550-5-BOF)


Submitted:     October 7, 1999                 Decided:   October 14, 1999


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Leroy Jones, Appellant Pro Se. William Dale Talbert, Assistant
Attorney General, Raleigh, North Carolina; Dana Hefter Davis,
Raleigh, North Carolina; Joseph C. Moore, III, ALLEN & MOORE,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Leroy Jones appeals the district court’s order granting sum-

mary judgment in favor of the Appellees on his 42 U.S.C.A. § 1983

(West Supp. 1999) complaint.   We have reviewed the record and the

district court’s opinion and find no reversible error.    According-

ly, we affirm on the reasoning of the district court.    See Jones v.

NCDOC, et al., No. 5:98-CT-550-BOF (E.D.N.C. June 18, 1999).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                 2